VAUGHN, Judge.
Defendant’s assignment of error based on the trial judge’s denial of his motion for a continuance is overruled. The motion was addressed to the sound discretion of the trial judge and no abuse of discretion is shown. State v. Hewett, 270 N.C. 348, 154 S.E. 2d 476.
The defendant’s remaining assignments of error have been carefully considered and found to be without merit. There was sufficient evidence to sustain the findings of the trial judge that the defendant had violated the conditions of his probation in each case.
Affirmed.
Judges Brock and Morris concur.